JUDGMENT
Per Curiam
This appeal from the order of the United States District Court for the District of Columbia was presented to the court and briefed and argued by counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
On December 3, 2015, we ordered that the record in this Freedom of Information Act suit be remanded to the District Court and that, on remand, the Executive Office for United States Attorneys supplement the record with regard to certain aspects of the case. The agency has since complied with that order, and the case is again before this court. Because the record, as supplemented, demonstrates that the agency conducted a reasonable search for records responsive to the FOIA request in this case, we affirm the District Court’s grant of summary judgment in the agency’s favor. See, e.g., Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321 (D.C. Cir. 1999).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for reheai’ing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.